I concur in the principles of law laid down by Presiding Judge Davidson in the foregoing opinion, but do not concur that the facts in this case bring it within the rules of law as therein announced. The Texas Building Company, in April, 1910, entered into a contract to erect the Kemp and Kell building, in Wichita Falls, and contracted to complete the building by January 1, 1911. The contract contained a stipulation that the owners *Page 11 
of the building would pay the contractors $50 per day for each and every day prior to January 1 that they should be able to complete the building, and a stipulation that the contractors would pay to the owners $50 per day for each and every day subsequent to January 1 it took to complete the building. January 1 the building was not completed, and thereafter the contractors worked their men on Sunday, ostensibly to save the $50 per day contracted to be paid. But was it in effect a saving? The evidence shows that they paid double wages on Sunday and counting the number of men employed the extra pay allowed for Sunday work would amount to more than $50 per day, consequently the work on Sunday effected no saving for the contractors. The evidence does not show that emergency or urgency that would bring it within the definition of "necessity" as laid down in the opinion of our presiding judge. The State has an interest in the lives and health of each and all its citizens, and the ablest writers say and the best thought of our day agree, that human experience has demonstrated that days of rest from their ordinary toil are necessary and for the best interest of the human race. The entire civilized world recognizes this in its laws, and that these days of rest are essential to the physical and moral well-being of society, and we can not lend our sanction to a violation of this law except in cases of absolute necessity.
I am therefore of the opinion that the judgment of the trial court should be affirmed.